Title: To Thomas Jefferson from Stephen Cathalan, Jr., 25 May 1793
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


Marseilles, 25 May 1793. European political affairs, embroiled by the revolutions in France, will require TJ’s continuance in office because he is perhaps better able than anybody in France to judge the current situation, having left during the first year of the Revolution and subsequently kept in contact through public or private correspondence. By land strong armies surround all of France’s frontiers and by sea the war with England and Spain has cost Marseilles all but one of the vessels coming from the straits. The city’s Levant trade is conducted by convoy, and he now learns that an English fleet has passed the straits while a Spanish fleet is near Barcelona; some think the latter is intended to assist the recent Spanish incursion into Roussillon, others that it is going to help the king of Sardinia to reconquer Nice. It is hoped the natural situation of Marseilles will prevent a siege by sea, but it could be easily blockaded and deprived of incoming shipping. He refers TJ to the newspapers for the National Convention and other news; a hot summer lies ahead. Trade at sea has been badly protected, the Toulon squadron is unready, and sailors are insubordinate now that merchant captains are their officers. Tired of anarchy, the people here brought about a revolution a fortnight ago, guillotining three “chiefs of the anarchist,” leading three others to commit suicide, and imprisoning many others who will receive their just reward. The Duc d’Orléans is here and the people apparently want to try and judge him as he deserves, if he is guilty of everything of which he is accused. Until peace is concluded and a good constitution takes effect, France will be in a critical situation, but one that will benefit the United States, which now controls the West Indian trade and which should protect its Mediterranean trade either with frigates or through a treaty with the barbarian powers. Captain Roger Robins, the very able young man bearing this letter who seeks employment as an American merchant ship captain, will report what is happening in these parts. Robins will say that all is perfectly well at Marseilles and that American vessels will do well if they come here, his own brig having obtained for Philadelphia 40 hard dollars with ten percent freight, half of it payable in advance here in effective Spanish money—terms on which Cathalan could freight thirty American vessels. Tobacco, now at £85 to 90, will very soon be at 100 and 120₶ per quintal; wheat and flour, which will be greatly wanting for at least a year, £120 per charge. Foreign exchanges are very ruinous for remittances, but cargoes suitable for the United States and the French West Indies can be procured. He refers to a letter he writes to Pinckney about the olive trees. [P.S.] The exchange rate with Amsterdam is 20¼, with London 9⅝ to ½. Spanish dollars equal £14₶ in assignats.
